Advisory Action
Note from 3:
	Applicant has proposed amendments to claims 1, 2, 7, and 15.
The proposed claim 1 is amended to recite “a circuit configured to…detect at least a relative electrical impedance at a plural of regions of a user’s skin…the therapeutic electrode configured to apply the sequence of voltage pulses to a user’s skin surface adjacent to a detected region…and wherein the return electrode is disposed at a location between the dielectric spacer and the rearward portion of the hand holdable case”. This amendment would alter the scope of the claim, thus further search and consideration would be necessary.
The proposed claim 2 is amended to recite wherein the detected region of relatively low electrical impedance through the user's skin has an impedance characteristic of a nerve subjacent to the user's skin surface”. This amendment would alter the scope of the claim, thus further search and consideration would be necessary.
The proposed claim 7 is amended to correct minor wording issues. 
The proposed claim 15 is amended to correct minor wording issues. 
Note from 12:
	Applicant’s arguments pertaining to the proposed claim 1 are related to the proposed amendment, which requires further search and consideration. 
	Applicant’s arguments regarding claim 9 that examiner has an unreasonable interpretation of the word frustum. Examiner respectfully disagrees. A frustum is defined by Merriam-Webster dictionary as “the basal part of a solid cone or pyramid formed by cutting off the top by a plane parallel to the base”. In other words, a frustum is a shape formed by a surface of a cone or a pyramid where the top plane has been cut off or removed. Loudin describes an insulator that is of a tapering conical shape from the electrode area to allow for room for a user’s nose or cheek as is shown in fig. 5C and 5B. Thus, Loudin discloses this approximate shape as is required by the claims. Furthermore, the courts have held that changes in shape are a matter of design choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that a configuration claimed is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, both the shape of Loudin’s and that of the instant invention both are designed to contour to a user’s nose/cheek.
	Applicant’s arguments regarding claim 5, pertains to the proposed amendment as stated in the remarks, thus further search and consideration would be necessary due to the altered scope of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792